DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 5, 6, and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2020. Applicant’s election with traverse of the invention of Group I, Species A1 and B1, encompassing claims 1, 4, 7, and 8, with is noted. 
Applicant traversed the Restriction/Election between the different groups and distinct species in the restriction requirement. Regarding the restriction requirement between the different inventions and the distinct species, the claimed inventions and species would require searches of different classes/subclasses, and employing different search strategies. Thus, there would be a serious examination burden if restriction ware not required.
Note: If the elected invention is deemed allowable over the prior art, the claims encompassing withdrawn species A2, B2, and B3 of the elected invention of Group I would be considered for rejoinder.  Should the claims of the elected invention found allowable, withdrawn process claim 15, directed to a non-elected invention, would also be reconsidered for rejoinder provided that it includes all the limitations of the allowable apparatus/guide system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recited the limitation that the motion detection circuit determines motion of the defibrillator by the operator “by determining substantial immobility of the defibrillator over a pre-determined period of time followed by determining motion of the defibrillator.” The scope of this limitation cannot be determined from the claim language or the specification and therefore renders the claim indefinite
The term "substantial" in claim 4, line 2, is a relative term which renders the claim indefinite. The term "substantial immobility" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of this term cannot be determined from the claim language or the specification and therefore further renders the claim indefinite.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al., Pub. No. U.S. 2003/0216785 (hereinafter referred as “Edwards”) in view of Curtin et al., Pub. No. U.S. 2013/0304142 (hearinafter “Curtin”).
Regarding claims 1 and 7, Edwards disclose an automated external defibrillator (AED) apparatus comprising a layered user interface for guiding an operator of the AED, the user interface is configured to draw the attention of the operator to an actuator (e.g., colored ON/OFF switch 108 and lid 104) for activating the defibrillator (see the abstract, Fig. 1, Pars. 0006-0007, 0022-0024, 0042, and claims 1, 2, 7-15). Note: the applicant’s specification and drawings fail to disclose a guide circuit having specific features or structures. Thus, in this Office Action (OA), the user interface of Edward is treated to have a circuit that generates activation signal, as broadly as claimed, for actuating the AED after the operators turns on the actuator.
However, although Edwards’ AED is a portable defibrillator, he does not teach the use of a motion sensor detecting movement of the defibrillator and, in turn, provides a signal adapted to indicate to the operator to activate the defibrillator as claimed. The examiner notes that the use of a defibrillator device comprising a motion detector for guiding a user to operate the device is well known in the art. Curtin discloses an alternative EAD defibrillator system (see Fig. 2 and Pars. 0061-0063) including a user interface including a motion sensor system adapted to .
Claims 1, 7, and 8 rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al., Pub. No. U.S. 2003/0216785 (hereinafter referred as “Edwards”) in view of Sullivan et al., Pub. No. U.S. 2006/0129191 (hearinafter “Sullivan”).
Regarding claim 1, Edwards, described above, disclose an automated external defibrillator (AED) apparatus comprising a layered user interface for guiding an operator of the AED, the user interface configured to draw attention of the operator to an actuator system 104, 108, for activating the defibrillator. However, Edwards does not teach the use of a motion sensor detecting movement of the defibrillator and, in turn, provides a signal adapted to indicate to the operator to activate the defibrillator as claimed. With respect to claim 8, the examiner notes that the use of illuminated device, such as an LED or a display device for warning or directing attention of an operator of a medical device is well known in the art.  Sullivan discloses an alternative EAD defibrillator device comprising a user interface that includes an output display 18 configured to visually present operation information to a user, and to receive commands or information from the user (see Figs. 1 and 2, and Pars. 0032-0033). Sullivan further teaches that the EAD device comprises a motion sensor system adapted to detect motion of the defibrillator to guide the user to operate the device (see Pars. 0049). The .
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the following reference:
Stapleford et al., Pub. No. U.S. 2020/0267509, discloses a remote AED system connected to a monitor service that receives communication from the remote AED via network communication (see Figs. 1-3, and Par. 0010), the remote AED comprising a motion detection system embedded into the EAD, wherein the motion detection system is adapted to communicate detected motion of the AED to the monitoring service (see Pars. 0030-0034).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
February 27, 2021